Case 2:20-cv-02596-MCA-LDW Document 77 Filed 06/04/20 Page 1 of 3 PageID: 197




Harvey J. Wolkoff (Pro Hac Vice)
Aliki Sofis (Pro Hac Vice)
Kaitlyn M. O’Connor (Pro Hac Vice)
111 Huntington Avenue, Suite 520
Boston, MA 02199
Telephone: (617) 712-7100
harveywolkoff@quinnemanuel.com
alikisofis@quinnemanuel.com
kaitoconnor@quinnemanuel.com

Jaclyn M. Palmerson (Bar. No. 209452016)
Jesse Bernstein (Pro Hac Vice)
51 Madison Avenue, 22nd Floor
New York, NY 10010
Telephone: (212) 849-7000
jaclynpalmerson@quinnemanuel.com
jessebernstein@quinnemanuel.com

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



HIGHFIELDS CAPITAL I LP, HIGHFIELDS
CAPITAL II LP, AND HIGHFIELDS
CAPITAL III L.P.,
                      Plaintiffs,                 Civil Action No.: 2:20-cv-02596-MCA-
                                                  LDW
       v.

PERRIGO CO., PLC, JOSEPH PAPA, AND
JUDY BROWN,
                    Defendants.

                          NOTICE OF VOLUNTARY DISMISSAL
                           PURSUANT TO F.R.C.P. 41 (a)(1)(A)(i)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Highfields Capital I

LP, Highfields Capital II LP, and Highfields Capital III L.P., by and through their undersigned

counsel, hereby give notice that the remaining claims in the above captioned action are
Case 2:20-cv-02596-MCA-LDW Document 77 Filed 06/04/20 Page 2 of 3 PageID: 198




voluntarily dismissed without prejudice against Defendants Perrigo Co., PLC, Joseph Papa, and

Judy Brown.

       For the sake of clarity, Plaintiffs are voluntarily dismissing without prejudice Counts II,

III, and IV of the Complaint (ECF No. 1). Counts I, V, VI, VII and VIII of the Complaint were

previously dismissed on April 7, 2020 for lack of jurisdiction under the Securities Litigation

Uniform Standards Act (ECF No. 55).


DATED: June 4, 2020

                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP

                                                 By: /s/ Harvey J. Wolkoff
                                                 Harvey J. Wolkoff (Pro Hac Vice)
                                                 Aliki Sofis (Pro Hac Vice)
                                                 Kaitlyn M. O’Connor (Pro Hac Vice)
                                                 111 Huntington Avenue, Suite 520
                                                 Boston, MA 02199
                                                 Telephone: (617) 712-7100
                                                 harveywolkoff@quinnemanuel.com
                                                 alikisofis@quinnemanuel.com
                                                 kaitoconnor@quinnemanuel.com

                                                 Jaclyn M. Palmerson (Bar. No. 209452016)
                                                 Jesse Bernstein (Pro Hac Vice)
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, NY 10010
                                                 Telephone: (212) 849-7000
                                                 jaclynpalmerson@quinnemanuel.com
                                                 jessebernstein@quinnemanuel.com

                                                 Attorneys for Plaintiffs




                                                2
Case 2:20-cv-02596-MCA-LDW Document 77 Filed 06/04/20 Page 3 of 3 PageID: 199




                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on this 4th day of

June, 2020.

                                                     /s/ Harvey J. Wolkoff
                                                     Harvey J. Wolkoff




                                                 3
